DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This action is in response to amendments filed 23 December 2020 for the application filed 29 June 2018 which claims priority to GB1710385.4 filed 29 June 2017.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1, 4-7, 10-12, 14-15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Foster (US 2016/0244143).
- Regarding Claim 1. Foster discloses an airfoil structure (104, fig. 1-2, 6-8) comprising: 
a torsion-box member (fig. 2 illustrates multiple torsion box members) with a cover (206) and a spar web (128), wherein the spar web (128/212a) is connected by at least one pivot joint (234) to a leading-edge member or a trailing-edge member (“can also be applied to leading or trailing edge attachments where removable panels are provided” [0053]; fig. 6 illustrates that the spar web and leading/trailing edge member are connected by the pivot joint), wherein the pivot joint (234) is configured to permit rotation of the leading-edge member, or the trailing-edge member (204, “moveable forward wing slat” [0039], given the language provided in [0053] cited above, the moveable forward wing slat is equivalent to a moveable rear wing flap), relative to the torsion-box member (illustrated by fig. 2) between an installation position (inherent to the uninstalled nature of the slat will be the installation position) and an operational position (fig. 6), wherein the pivot joint (234) comprises a pivot axis substantially parallel to a major axis of the spar web (128/212a, fig. 6 illustrates that the pivot axis is in line with the spar web, allowing it to be along the major axis and parallel to the major axis).

- Regarding Claim 5. Foster discloses the airfoil structure according to claim 4, wherein the pivot joint (234) further comprises compression means configured to compress the clevis and tang (fig. 6 illustrates the fasteners, 236/214 which compress the clevis and tang) such that the leading-edge member, or the trailing-edge member (204), can be prevented from pivoting relative to the torsion-box member (illustrated by fig. 2) away from the operational position (fig. 6, this is inherently present, as if the slat was not prevented from pivoting away relative to the torsion box member, the wing would fail in flight).
- Regarding Claim 6. Foster discloses the airfoil structure according to claim 1, wherein the pivot joint (234) further comprises a linear compensator (illustrated by the slight gap shown in figs. 7-8) to compensate for a linear tolerance gap (inherent) between the torsion-box member (illustrated by fig. 2) and the leading-edge member or the trailing-edge member (204) at the pivot joint (234).
- Regarding Claim 7. Foster discloses the airfoil structure according to claim 1, wherein the pivot joint (234) further comprises an angular compensator (fig. 7-8 illustrate the slight gap, which functions as both a linear and angular compensator) configured to compensate for an angular tolerance gap between the torsion-box member (illustrated by fig. 2) and the leading-edge member or the trailing-edge member (204) at the pivot joint (234).
- Regarding Claim 10. Foster discloses the airfoil structure according to claim 1, further comprising a connection member (232) configured to connect the leading-edge member, or the trailing-edge member (204), to the torsion-box member (illustrated by fig. 2), such that the connecting member (232) prevents the leading-edge member, or the trailing-edge member (204), from pivoting relative to the torsion-box member (illustrated by fig. 2) away from the operational position (fig. 6, this is inherently present, as if the slat was not prevented from pivoting away relative to the torsion box member, the wing would fail in flight).
- Regarding Claim 11. Foster discloses the airfoil structure according to claim 10, wherein at least one end of the connection member (232) is configured to connect to the leading-edge member or the trailing-
- Regarding Claim 12. Foster discloses the airfoil structure according to claim 10, wherein at least one end of the connection member (232) is configured to hingedly connect to the leading-edge member or the trailing edge member (204, fig. 6-8 illustrates the hinged attachment  which allows movement of the slat).
- Regarding Claim 14. Foster discloses the airfoil structure according to claim 1, further comprising an interchangeable aerodynamic panel (206/208, “skin panel” [0041]; the skin panels are inherently interchangeable) positioned between lower surfaces (fig. 6 illustrates the lower skin panel, 208) of the leading-edge member (204) and the torsion-box member (illustrated by fig. 2)
- Regarding Claim 15. Foster discloses an airfoil structure according to claim 14 wherein the interchangeable aerodynamic panel (206/208) is removably attached to a connection member (fig. 6 illustrates the same configuration for the lower surface connection as the upper surface connection detailed in fig. 8, allowing for the lower panel to be removably attached via fasteners 214).
- Regarding Claim 17. Foster discloses an aircraft fig. 1) comprising an airfoil structure (fig. 2) according to claim 1 (see claim 1 above).
- Regarding Claim 18. Foster discloses a method of assembling an airfoil structure (fig. 2 and 6-8), comprising:
providing a torsion-box member (illustrated by fig. 2) comprising a spar web (128/212a) and a cover panel (206); 
providing a leading-edge member or a trailing-edge member (204); 
positioning the leading-edge member or the trailing-edge member (204) at an installation position (this is inherently done while assembling the wing structure) adjacent to the torsion-box member (illustrated by fig. 2) at a location of a pivot joint (234); 
connecting (fig. 6) the leading-edge member or the trailing-edge member (204) to the torsion-box member (illustrated by fig. 2) at the pivot joint (234); 
rotating (this is inherently done while assembling the wing structure) the leading-edge member or the trailing-edge member (204) about the pivot joint (234) to an operational position (fig. 66), wherein the pivot joint (234) comprises a pivot axis substantially parallel to a major axis of the 
fixing (this is inherently done while assembling the wing structure) the leading-edge member or trailing-edge member (204) in the operational position (fig. 66).
- Regarding Claim 19. Foster discloses the method according to claim 18, further comprising the steps of providing a connection member (232); and, 
fixedly connecting the connection member (232) to the leading-edge member, or the trailing-edge member (204), and the torsion-box member (illustrated by fig. 2) so as to prevent the leading-edge member, or the trailing-edge member (204), from pivoting relative to the torsion-box member (illustrated by fig. 2) away from the operational position (fig. 6 illustrates the final/operational position wherein the connection between the torsion box, leading edge, and connection member has been secured).

Claim 3 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chaussee et al. (US 2012/0112005).
- Regarding Claim 3. Chaussee discloses an airfoil structure (110, fig. 3a-3b) comprising: 
a torsion-box member (created by rear spar 118, front spar 116 and ribs 120) with a cover (124, “wing skin” [0050]) and a spar web (122), wherein the spar web is connected by at least one pivot joint (A,C) to a leading-edge member or a trailing-edge member (114, fig. 3a-b illustrate the wing tip connected by the pivot joint to both the leading and trailing edge of the wing), wherein the pivot joint (A/C) is configured to permit rotation of the leading-edge member, or the trailing-edge member (fig. 6a-d illustrate how the wing tip is rotated, allowing for the leading and trailing edge members to rotate), relative to the torsion-box member (116/118/120) between an installation position (fig. 6a) and an operational position (fig. 6d), wherein the pivot joint (A/C) comprises a pivot axis substantially parallel to a minor axis (illustrated by the pivot axis being parallel to the rib) of the spar web (122).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Foster in view of Obviousness.
- Regarding Claim 13. Foster discloses the airfoil structure according to claim 10, but does not disclose wherein a length of the connection member is adjustable such that rotation of the leading-edge member, or the trailing-edge member, relative to the torsion-box member can be adjusted to compensate for a tolerance gap.
However, Foster discloses the claimed invention except for the adjustability of the connection member.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the connection member adjustable, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art.  In re Stevens, 101 USPQ 284 (CCPA 1954).
- Regarding Claim 16. Foster discloses the airfoil structure according to claim 1, with leading-edge or the trailing edge member (204).   Foster does not disclose the members being of modular design.
However, the examiner contends that making the wing tip device with leading and trailing edge members modular would be an obvious matter of design choice.  It would have been an obvious matter of design choice make the leading or trailing edge members modular since applicant has not disclosed that the modularity solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with no modularity.
- Regarding Claim 20. Foster discloses the method according to claim 19, but does not disclose further comprising the step of: 
rotating the leading-edge member, or the trailing-edge member, relative to the torsion-box member by adjusting a length of the connection member to compensate for a tolerance gap.
However, Foster discloses the claimed invention except for the adjustability of the connection member (234).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the connection member adjustable, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art.  In re Stevens, 101 USPQ 284 (CCPA 1954).

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Foster in view of Budnitsky et al. (US 2019/0233081).
- Regarding Claims 8 and 9. Foster discloses the airfoil structure according to claim 7, but does not disclose wherein the angular compensator comprises a spherical bearing or spherical washers.
However, Budnitsky discloses a similar airfoil structure (fig. 2b) wherein the angular compensator comprises a spherical bearing (“self-aligning connections (e.g. spherical bearings)” [0095]).  Further, as detailed within applicant’s specification in [0063], spherical bearings and spherical washers are known alternatives, allowing for a recitation of spherical bearings to cover spherical washers as well.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the angular compensator of Foster to be replaced by the spherical bearings as disclosed by Budnitsky to allow for the accommodation of motion in one or more different degrees of freedom.

Response to Arguments
Applicant's arguments, see pages 6-11, filed 23 December 2020 have been fully considered but they are not persuasive.
Regarding the applicant’s arguments, due to the amended claims and details provided within the arguments regarding leading or trailing edge members, the previous rejections using Chaussee (aside from claim 3) have been replaced with Foster, rendering the arguments moot but allowing for a final action to be levied due to the amendments.
Regarding applicant’s arguments against Chaussee disclosing a leading or trailing edge member, the examiner contends that a winglet inherently incorporates both leading and trailing edge members as part of its design.  If the applicant wants to claim flaps or slats, as stated within the arguments against Chaussee, the examiner suggests incorporation of that language into claim 3 to overcome the current rejection.  Regarding the minor axis argument, the examiner contends that the pivot axis for Chaussee is a minor axis as it relates to the spar web, as the pivot axis is perpendicular to the spar web.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in PTO-892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYE W ABELL whose telephone number is (303)297-4408.  The examiner can normally be reached on Monday - Thursday 0700-1700 MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TYE ABELL/
Examiner, Art Unit 3644


/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        1/14/2021